       Case 2:20-cv-02153-HLT-JPO Document 1 Filed 03/27/20 Page 1 of 14




                       IN THE UNITED STATES DISTRICT COURT
                                    OF KANSAS

JUSTIN SOETAERT,                                     )
                                                     )
               Plaintiff,                            )
                                                     )
v.                                                   )
                                                     )       Case No. 2:20-cv-2153
AMSTED RAIL COMPANY, INC. d/b/a                      )
GRIFFIN WHEEL COMPANY                                )
     Serve: Registered Agent:                        )       Jury Demand
            The Corporation Company, Inc.            )
            112 S.W. 7th Street Suite 3C             )
            Topeka, Kansas 66603                     )
                                                     )
               Defendant.                            )

                                          COMPLAINT

       COMES NOW Plaintiff Justin Soetaert (“Soetaert”), by and through his counsel, and for

his claims against Defendant Amsted Rail Company, Inc. (“Amsted”) states and alleges as follows:

                            NATURE OF PLAINTIFF’S CLAIMS

       Soetaert worked for Amsted for approximately seven months before suffering an on-the-

job injury that resulted in a worker’s compensation claim. The injury resulted in fourth degree

burns to Soetaert’s hand, which required multiple surgeries. Amsted fired him in retaliation for his

worker’s compensation claim and in violation of the Americans with Disabilities Act Amendments

Act of 2008 (“ADA”) and the Kansas Acts Against Discrimination (“KAAD”).

       Amsted alleges it dismissed Soetaert in May 2019 for safety violations related to the on-

the-job injury eight months earlier (in September 2018). Amsted’s reason for dismissal is pretext

for discrimination, retaliation and worker’s compensation retaliation.

       Soetaert seeks to recover his lost wages and benefits, future lost wages, punitive damages

and attorneys’ fees.
         Case 2:20-cv-02153-HLT-JPO Document 1 Filed 03/27/20 Page 2 of 14




                                              PARTIES

         1.     Soetaert resides in Tonganoxie, Leavenworth County, Kansas.

         2.     Amsted is registered and authorized to do business in Kansas and maintains a

registered agent at The Corporation Company, Inc., 112 S.W. 7th Street, Suite 3C, Topeka, Kansas

66603.

         3.     Amsted operates a plant in Muncie, Kansas, doing business as Griffin Wheel

Company. Amsted’s Muncie, Kansas plant manufactures wheels for locomotives and box cars.

         4.     Soetaert worked for Amsted at the Muncie, Kansas plant as a Cope and Drag

Operator.

         5.     Amsted qualifies as an “employer” within the meaning of 42 U.S.C. § 12111(5) of

the ADA and K.S.A. § 44-1002(b) of the KAAD.

         6.     Amsted’s an entity that acts through its agents and employees. It’s liable for the

conduct of: its agents and employees, acting within the course and scope of their employment and

agency; its own negligence and the acts of its agents that it knowingly ratifies; injuries incurred by

its agents' performance of non-delegable duties, acts done by agents for which the agency

relationship allows or assists the agent to perform; and acts its agents take by virtue of their position

with Amsted.

                                  JURISDICTION AND VENUE

         7.     Jurisdiction exists over Soetaert’s ADA claims based upon 28 U.S.C. § 12101, et

seq. Supplemental jurisdiction exists over Soetaert’s KAAD claims based on 28 U.S.C. § 1367(a).

         8.     Jurisdiction also exists over Soetaert’s ADA claims based upon 28 U.S.C. § 1331,

which grants this Court jurisdiction over “all civil actions arising under the Constitution, laws, or

treaties of the United States”.



                                                   2
       Case 2:20-cv-02153-HLT-JPO Document 1 Filed 03/27/20 Page 3 of 14




       9.      Jurisdiction exists over Soetaert’s worker’s compensation retaliation claim based

on 28 U.S.C. § 1367.

       10.     Venue is proper in the United States District Court for District of Kansas pursuant

to 28 U.S.C. § 1391 because the acts and omissions that form the basis for Soetaert’s claims arose

at his place of employment located in Muncie, Wyandotte County, Kansas.

                    EXHAUSTION OF ADMINISTRATIVE REMEDIES

       11.     Soetaert dual filed timely Charges of Discrimination with the Equal Employment

Opportunity Commission (EEOC) and the Kansas Human Rights Commission alleging that

Amsted engaged in the discriminatory and retaliatory actions raised in this lawsuit or, alternatively,

all conduct alleged herein would have arisen from the investigation of such Charges.

       12.     The EEOC issued Notices of Right to Sue and Soetaert has brought this action

within ninety (90) days from the issuance of those Notices.

       13.     Soetaert has fulfilled all conditions precedent to bringing his claims and has duly

exhausted all administrative procedures prior to instituting this lawsuit in accordance with the law.

                            FACTS COMMON TO ALL COUNTS

       14.     During the spring of 2018, Soetaert began working for Amsted's Muncie, Kansas

plant, operating as Griffin Wheel Company ("Griffin").

       15.     The Griffin plant manufactures wheels for locomotives and box cars.

       16.     As part of Soetaert’s employment, he worked in close proximity to liquid steel.

       17.     Due to the potentially dangerous consequences of working with liquid steel at

temperatures in excess of 650 degrees Fahrenheit, Amsted required its newly hired employees to

"shadow" experienced employees and it allegedly monitored the employees closely for




                                                  3
         Case 2:20-cv-02153-HLT-JPO Document 1 Filed 03/27/20 Page 4 of 14




approximately ninety (90) days before the employee could operate potentially dangerous

machinery without supervision.

         18.   Close supervision of an employee for the initial three-month period assured the

employee’s familiarity with the machinery and knowledge of necessary preventative steps under

a variety of circumstances.

         19.   Soon after Amsted hired Soetaert, it violated its own ninety (90) day shadowing

policy when management allowed him to operate a piece of machinery called the “cope rollover”

without an experienced employee monitoring or supervising Soetaert.

         20.   The “cope rollover” was located on the plant's product assembly line at the splitter

shack.

         21.   Amsted's safety manager, Tuesday Blome, questioned why Amsted permitted

Soetaert to operate the equipment without supervision and advised that Soetaert should not operate

machinery without an experienced employee to shadow him.

         22.   Blome notified Chris Wallace, the plant superintendent, and Lance Fink, the plant's

production supervisor, that Soetaert was operating heavy machinery on the assembly line without

supervision in violation of the company's ninety (90) day shadowing requirement.

         23.   Wallace advised Blome that Soetaert would continue to operate the machine

regardless of her concerns.

         24.   After speaking with Blome, Wallace informed Soetaert to continue operating the

cope rollover without supervision.

         25.   As plant superintendent, Wallace had final say regarding the matter.




                                                4
         Case 2:20-cv-02153-HLT-JPO Document 1 Filed 03/27/20 Page 5 of 14




         26.   During Soetaert's approximate seven (7) months of employment, he operated the

cope rollover almost every night in the presence of his direct supervisor, coworkers and other

members of Amsted's management.

         27.   In particular, he routinely reached over a railing to scrape off flaws from wheel

molds.

         28.   Nobody ever told Soetaert that he couldn’t reach over the railing to scrape off flaws

from the molds.

         29.   No Amsted employee ever told him that he improperly operated the cope rollover

or that he improperly carried out his duties.

         30.   On September 21, 2018, Soetaert suffered fourth degree burns to his hand and wrist

while operating the cope rollover.

         31.   To appreciate the extent of Soetaert's burns, a third-degree burn extends to all layers

of the skin. A fourth-degree burn injures the deeper tissues, such as muscle, tendons, or bone. The

burn is often black and frequently leads to loss of the burned part.

         32.   At the time Soetaert suffered the fourth-degree burns, he was operating the cope

rollover in a manner consistent with the limited training he received, and in the same manner he

operated the machine throughout the first seven months of his employment.

         33.   While attempting to scrape off a flaw from a wheel mold when leaning over a

railing, a clamp unexpectedly and without warning closed on Soetaert's hand. During the countless

occasions on which Soetaert reached over the railing to scrape off a flaw from a wheel mold, never

before had a clamp closed. However, on this occasion, for no apparent reason, the clamp closed

trapping Soetaert's hand between the clamp and the wheel mold at a temperature of 650 degrees

Fahrenheit.



                                                 5
       Case 2:20-cv-02153-HLT-JPO Document 1 Filed 03/27/20 Page 6 of 14




       34.     Soetaert immediately began screaming for help. However, because of the noise

level in the plant, nobody responded to his screams for an extended period. Soetaert was in extreme

pain and close to unconsciousness. Fortunately, a co-worker happened to walk by and shut down

the machine allowing Soetaert to pull his hand free.

       35.     Amsted typically provided its day shift operators with radios to immediately

communicate with one another in an emergency. It did not issue radios to its night shift employees.

By not issuing radios to the night shift, Soetaert could not promptly communicate with any of his

coworkers or supervisor because of the plant's noise level. The delay in getting a coworker's

attention exacerbated Soetaert's injury and emotional pain and suffering.

       36.     George Simpson, Soetaert's immediate supervisor, was advised of the nature and

extent of Soetaert's injury. Soetaert begged Simpson several times to take him immediately to a

hospital for emergency treatment. Instead of complying with Soetaert's pleas, Simpson contacted

Auden Alarcon, the plant's processing supervisor, to advise him of the situation.

       37.     Neither Soetaert’s co-workers nor his supervisor notified first aid or emergency

personnel, including 911, nor did they request an ambulance.

       38.     Rather than contacting emergency services, Alarcon transported Soetaert to

Providence Medical Center in his personal vehicle.

       39.     Once medical personnel at Providence Medical Center observed Soetaert's severe

burns, it immediately transported Soetaert to the region's established burn unit at the University of

Kansas Medical Center.

       40.     Had Amsted notified emergency personnel, they would have transported Soetaert

directly to the burn unit at KU's Medical Center. The delay in obtaining treatment from the burn

unit exacerbated Soetaert's injuries along with his pain and suffering.



                                                 6
       Case 2:20-cv-02153-HLT-JPO Document 1 Filed 03/27/20 Page 7 of 14




       41.     Soetaert suffered such severe burns that he remained hospitalized for two days.

       42.     Soetaert filed a workers’ compensation claim and sought benefits arising from the

injuries and severe burns he sustained as a result of the September 21, 2018 incident.

       43.     Soetaert received treatment for his burn injuries from Amsted’s workers’

compensation provider.

       44.     To date, Soetaert has undergone five (5) surgeries, all performed by Amsted’s

workers’ compensation provider.

       45.     Soetaert’s most recent surgery occurred in late-February 2019. Amsted’s worker’s

compensation provider released Soetaert to return to work in March 2019, approximately two

months before Amsted terminated his employment on May 16, 2019.

       46.     Amsted’s worker's compensation physician advised Soetaert after his February

2019 surgery to expect additional surgeries related to the fourth-degree burns.

       47.     Soetaert experienced severe depression and suicidal thoughts stemming from the

fourth-degree burns. On several occasions, he requested but never received mental health

counseling from the worker’s compensation medical provider to address his mental health issues.

       48.     After Soetaert's surgery in February 2019, Amsted’s worker's compensation

provider released Soetaert to return to work with instructions that he wear a glove on his left hand

and attend hand therapy three times a week. Thereafter, the plant's safety manager and the plant's

human resources representative asked Soetaert if he was willing to return to the job he performed

before the accident.

       49.     Soetaert informed Amsted that he was willing to resume working at his same job

and that he believed he could perform the functions of his job despite the injury. Amsted never

allowed Soetaert to return to his previous job.



                                                  7
       Case 2:20-cv-02153-HLT-JPO Document 1 Filed 03/27/20 Page 8 of 14




       50.     Amsted never met with Soetaert or discussed with him the worker’s compensation

provider’s instructions that Soetaert wear a glove on his left hand and attend hand therapy three

times a week. Soetaert finished hand therapy on or about April 19, 2019, and Amsted dismissed

Soetaert less than a month later.

       51.     On or about May 16, 2019, Amsted dismissed Soetaert.

       52.     Amsted stated that it terminated Soetaert in May 2019 for violating company

protocol while operating the cope rollover in September 2018 – approximately 8 months earlier.

       53.     The dismissal, including the alleged reason for the dismissal, shocked Soetaert.

       54.     His injury resulted from using the cope rollover in a manner consistent with his

training. Amsted had not previously advised him that he improperly operated the cope rollover or

that his conduct did not comply with the company's expectations.

       55.     Amsted dismissed Soetaert eight months after the September 21, 2018 on-the-job

injury but tied the reason for dismissal to the injury.

       56.     Amsted took corrective action regarding the cope rollover shortly after Soetaert

suffered the fourth-degree burns. It installed additional railing and netting around the machine and

sprayed the entire workstation with yellow florescent paint to identify the work area as potentially

dangerous. The changes reflect that Amsted had inadequate safety measures in place at the time

Soetaert sustained the fourth-degree burns. In other words, Soetaert couldn’t have violated

Amsted’s safety measures because it lacked the proper safety measures.

       57.     Amsted has proffered a pretextual reason for dismissing Soetaert. Its alleged reason

contradicts management’s numerous inquiries to Soetaert asking if he believed he could return to

his job. Amsted concluded that his physical impairments limited his ability to perform his job.




                                                  8
       Case 2:20-cv-02153-HLT-JPO Document 1 Filed 03/27/20 Page 9 of 14




       58.     Even though Soetaert assured Amsted that he could return to his former job,

Amsted terminated his employment.

       59.     Despite Soetaert’s worker’s compensation provider releasing him to return to work

operating the cope rollover, Amsted perceived him to be disabled and dismissed him.

       60.     Amsted dismissed Soetaert in retaliation for his worker’s compensation claim,

including to avoid the cost of future surgeries to his hand and wrist.

       61.     Amsted alleges that it dismissed Soetaert for violating company protocol in

performing his job. However, Amsted didn’t express reservations or concerns about his job

performance before his injury. It only raised these concerns eight months after the injury and less

than two months after Soetaert learned that he required reasonable accommodations to perform the

essential functions of his job and additional surgeries related to the worker’s compensation injury.

                                        COUNT I
                      Disability Discrimination in Violation of the
        Americans with Disabilities Act Amendments Act, 42 U.S.C. § 12101 et seq.,
            and Kansas Acts Against Discrimination, K.S.A. § 44-1001 et seq.

       62.     Soetaert incorporates his allegations in paragraphs 1 through 61.

       63.     Amsted intentionally discriminated against Soetaert because of his disability.

       64.     At all times relevant to this action, Soetaert was a qualified individual with a

disability within the meaning of that term as utilized by the ADA and KAAD, either as an

individual with a physical impairment that substantially limits one or more of his major life

activities, but who can perform all of the essential functions of his job with or without reasonable

accommodation, or as a person who has a record of such an impairment, or as a person who is

regarded as having such an impairment.

       65.     Soetaert was, and remains, able to perform the essential functions of his position as

a Cope and Drag Operator with reasonable accommodation or without any accommodation.

                                                 9
      Case 2:20-cv-02153-HLT-JPO Document 1 Filed 03/27/20 Page 10 of 14




       66.     Amsted discriminated against Soetaert on the basis of his disability when it (a) did

not make reasonable accommodations to the known limitations of an otherwise qualified

individual with a disability; (b) denied Soetaert employment opportunities and terminated his

employment; (c) subjected Soetaert to different terms, conditions and privileges of employment

than those available to non-disabled employees; (d) failed to engage in the interactive process to

determine the necessity and availability of a reasonable accommodation; and (e) refused to

accommodate and otherwise interfered with Soetaert’s exercise of rights under the ADA and

KAAD, which prohibit discrimination on the basis of a qualified disability, thereby violating the

ADA and KAAD.

       67.     Amsted’s actions as alleged above constitute violations of the ADA, 42 U.S.C. §

12101, et seq. and the KAAD, K.S.A. § 44-1001, et seq.

       68.     Soetaert’s employees and management acted within the course and scope of their

employment at all relevant times herein.

       69.     As a direct and proximate result of Amsted’s discriminatory and unlawful acts,

Soetaert has suffered and sustained damages, including, but not limited to, loss of past and future

wages and benefits, emotional distress, humiliation and suffering, mental anguish, a detrimental

employment record, and other non-pecuniary losses.

       70.     Through its employees, managers and agents, Amsted acted intentionally,

maliciously, in conscious disregard for Soetaert’s rights and the rights of others similarly situated

and reflected a conscious indifference to his rights under the ADA and KAAD, entitling Soetaert

to an award of punitive damages.

       71.     Soetaert is entitled to recover all his costs, expenses, expert witness fees, and

attorneys' fees incurred in this matter as well as other appropriate equitable relief.



                                                  10
      Case 2:20-cv-02153-HLT-JPO Document 1 Filed 03/27/20 Page 11 of 14




       WHEREFORE, Soetaert prays for judgment in his favor and against Amsted and requests

an award of his actual damages as is fair and reasonable, in an amount in excess of Seventy-Five

Thousand Dollars ($75,000.00), including but not limited to compensatory damages, lost wages

and benefits, with interest through the date of trial, damages for emotional pain and suffering,

inconvenience, mental anguish, loss of enjoyment of life, harm to reputation, loss of self-esteem,

humiliation and other nonpecuniary losses, damages for future loss of wages and benefits, punitive

damages, all costs including reasonable attorneys’ fees.

                                        COUNT II
Retaliation in Violation of the Americans with Disabilities Act Amendments Act, 42 U.S.C.
     § 12101 et seq., and Kansas Acts Against Discrimination, K.S.A. § 44-1001 et seq.

       72.     Soetaert incorporates his allegations in paragraphs 1 through 71.

       73.     Soetaert engaged in protected activity under the ADA and KAAD when he

requested reasonable accommodations for his disability, including without limitation, wearing a

glove on his left hand, attending hand therapy and the need for additional surgeries, which would

have necessitated medical leave.

       74.     Amsted knew of Soetaert’s protected activity.

       75.     The adverse acts taken against Soetaert included without limitation denying

Soetaert’s requested reasonable accommodations, failing to engage in the interactive process

relating to the requested reasonable accommodations and ultimately terminating his employment.

       76.     A causal connection exists between Soetaert’s protected activity and the adverse

actions.

       77.     Amsted subjected Soetaert to unlawful retaliation in violation of the ADA, 42

U.S.C. § 12101, et seq., and the KAAD, K.S.A. § 44-1001, et seq.




                                                11
      Case 2:20-cv-02153-HLT-JPO Document 1 Filed 03/27/20 Page 12 of 14




       78.     Amsted’s employees and management acted within the course and scope of their

employment at all relevant times herein.

       79.     As a direct result of the retaliation and unlawful acts of Amsted, Soetaert suffered

and sustained damages, including, but not limited to, loss of past and future wages and benefits,

emotional distress, humiliation and suffering, mental anguish, a detrimental employment record,

and other non-pecuniary losses.

       80.     Through its employees, managers and agents, Amsted acted intentionally,

maliciously, in conscious disregard for Soetaert’s rights and the rights of others similarly situated,

and reflected a conscious indifference to his protected rights under the ADA and KAAD, entitling

him to an award of punitive damages.

       81.     Soetaert is entitled to recover all his costs, expenses, expert witness fees, and

attorneys' fees incurred in this matter as well as other appropriate equitable relief.

       WHEREFORE, Soetaert prays for judgment in his favor and against Amsted and requests

an award of his actual damages as is fair and reasonable, in an amount in excess of Seventy-Five

Thousand Dollars ($75,000.00), including but not limited to compensatory damages, lost wages

and benefits, with interest through the date of trial, damages for emotional pain and suffering,

inconvenience, mental anguish, loss of enjoyment of life, harm to reputation, loss of self-esteem,

humiliation and other nonpecuniary losses, damages for future loss of wages and benefits, punitive

damages, all costs including reasonable attorneys’ fees.

                                         COUNT III
                               Workers’ Compensation Retaliation

       82.     Soetaert incorporates his allegations in paragraphs 1 through 81.

       83.     Soetaert filed a claim for workers’ compensation and sought benefits as a result of

his workers’ compensation claim.

                                                  12
      Case 2:20-cv-02153-HLT-JPO Document 1 Filed 03/27/20 Page 13 of 14




       84.     Soetaert’s workers’ compensation claim and the benefits he received along with

anticipated future benefits as a result of the claim, were a motivating factor in his termination from

employment by Amsted.

       85.     Soetaert suffered damages as a result of Amsted’s retaliatory conduct in terminating

his employment from Amsted.

       86.     Soetaert’s termination was in retaliation for exercising his right to file a workers’

compensation claim and for seeking workers’ compensation benefits.

       87.     Amsted’s retaliation against Soetaert caused him to sustain lost wages and loss of

earning capacity.

       88.     Amsted’s retaliation actions against Soetaert have caused him pain, anguish,

anxiety and distress.

       89.     The actions and conduct set forth herein were outrageous and showed an evil

motive or reckless indifference or conscious disregard for the rights of Soetaert, and therefore

Soetaert is entitled to punitive damages from Amsted, to punish Amsted, and to deter Amsted and

others from like conduct.

       WHEREFORE, Soetaert prays for judgment in his favor and against Amsted and requests

an award of his actual damages as is fair and reasonable, in an amount in excess of Seventy-Five

Thousand Dollars ($75,000.00), including but not limited to compensatory damages, lost wages

and benefits, with interest through the date of trial, damages for emotional pain and suffering,

inconvenience, mental anguish, loss of enjoyment of life, harm to reputation, loss of self-esteem,

humiliation and other nonpecuniary losses, damages for future loss of wages and benefits, punitive

damages, all costs including reasonable attorneys’ fees.




                                                 13
Case 2:20-cv-02153-HLT-JPO Document 1 Filed 03/27/20 Page 14 of 14




                                JURY DEMAND

Soetaert demands a trial by jury on all matters that may be so tried.




                                    Respectfully submitted,

                                    COLANTUONO BJERG GUINN KEPPLER LLC

                                    By: /s/Katherine I. Tracy
                                    Richard Guinn (KS # 10432)
                                    Katherine I. Tracy (KS # 20807)
                                    7015 College Blvd. Suite 375
                                    Overland Park, Kansas 66211
                                    913.345.2555
                                    913.345.2557 facsimile
                                    rg@ksmolaw.com
                                    kt@ksmolaw.com

                                    ATTORNEYS FOR PLAINTIFF




                                         14
